50 F.3d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Melvin Davis COOKS, Defendant--Appellant.
No. 94-7491.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995.Decided:  March 21, 1995.

Melvin Davis Cooks, Appellant Pro Se.  Quincy Leon Ollison, Assistant United States Attorney, Alexandria, VA, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Cooks, Nos.  CR-90-174;  CA-93-1566-AM (E.D. Va.  Oct. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 With regard to the Appellant's claim that he was classified improperly as a "career offender," see United States Sentencing Commission, Guidelines Manual, Sec. 4B1.1 (Nov.1989), we agree with the district court that the Appellant may not assert this claim in a collateral proceeding because he did not raise this nonconstitutional error on direct appeal.  See Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976).  Because we affirm the district court on this reasoning, we need not reach the district court's alternative holding that the Appellant was classified properly as a career offender.  We also deny the Appellant's motion to appoint counsel